Citation Nr: 0427143	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  97-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for dysthymic disorder 
and somatization and anxiety disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
August 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Northern Little Rock, Arkansas.  

In a rating action dated in May 1997, the RO increased that 
disability evaluation for the veteran's tinea pedis to 30 
percent.  However, the appealed that determination on that 
basis that the symptoms associated with his disability 
warrant a higher rating.  

During this appeal, a claim for service connection for 
dysthymic disorder emerged.  In a rating action dated in 
April 1998, the RO granted service connection for dysthymic 
disorder with somatization as secondary to the veteran's 
service-connected tinea pedis.  However, in a rating action 
dated in April 2001, the RO continued the 30 percent 
disability evaluation assigned for the veteran's service 
connected dysthymic disorder with somatization.  The veteran 
appealed that rating action.  

Also during the appeal, a claim for service connection for 
anxiety disorder emerged.  In an action dated in January 
2001, the RO, essentially granted service connection for 
anxiety disorder, and merged the claim with the veteran's 
service-connected psychiatric disability which was 
recharacterized as dysthymic disorder with somatization and 
anxiety disorder.  



In a statement in support of claimed dated in April 2004, the 
veteran withdrew his claims for service connection for 
headaches and hypertension.  Therefore, those issues are no 
longer on appeal.  Also, in a statement of March 2004, the 
veteran put forth a claim for an earlier effective date for 
an award of individual unemployability.  This matter is 
referred to the RO for appropriate action.  

The claim for an increased rating for tinea pedis is being 
remanded and will be  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's dysthymic disorder with somatization and 
anxiety disorder is manifested by depression, anxiety, 
chronic sleep impairment, dysphoria, a somatic preoccupation 
relating to his service-connected tinea pedis, and Global 
Assessment of Functioning (GAF) scores ranging from 47 to 55.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 50 percent for dysthymic disorder with somatization 
and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9433 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an action dated in April 1998, the RO granted service 
connection for dysthymic disorder with somatization as 
secondary to the veteran's service-connected tinea pedis 
based on VA and private medical records dated from 1997 to 
1999.  A 30 percent disability evaluation was assigned, 
effective in January 1997.  

In a statement dated in December 1999, a VA staff physician 
indicated that he has been treating the veteran for the past 
eight months for a number of ailments, including depression.  

When examined by VA in May 2000, the veteran reported that he 
was not receiving psychotherapy, but indicated he was taking 
prescribed medication.  The examiner reviewed the claims file 
prior to the examination.  The veteran complained of chronic 
depression.  The veteran stated that he was forced to resign 
from his job because of his skin disability.  It was noted 
that the veteran had not worked since 1987.  The veteran 
reported that he could not concentrate, had impaired memory, 
did not have much energy, had impaired sleep, had decreased 
libido, and had anhedonia.  He denied having any homicidal or 
suicidal ideations.  As to family life, the veteran stated 
that he has been married to his spouse for 42 years and that 
his spouse describes him as "grouchy", but she understands 
him.  He goes shopping with his spouse, when she insists.  He 
does not visit anyone.  

On mental status examination, the veteran was casually 
groomed and did not display any overt anxiety.  He appeared 
to be dysphoric.  His speech was within normal limits as to 
rate and rhythm.  His behavior was normal.  His thought 
processes and associations were logical and tight.  There was 
no looseness of association and no confusion.  There was no 
gross impairment in memory.  The veteran was oriented in all 
three spheres.  His cognitive functioning was within normal 
limits.  There were no hallucinations, and no delusional 
material was observed.  His insight was limited and judgment 
adequate.  The veteran was competent for VA purposes and was 
not in need of psychiatric hospitalization.  The diagnosis 
was Axis I-dysthymic disorder with somatization features.  A 
global assessment of functioning (GAF) score of 55 was 
assigned.  He reported having a good appetite and stable 
weight.  The examiner noted that the veteran did not show any 
signs of an anxiety disorder, but indicated that the veteran 
had a somatic preoccupation relating to his skin disability.  

VA outpatient treatment records dated from 2000 to 2002 show 
that the veteran is receiving medical for insomnia and that 
his depression was under better control.  

The evidence includes several private medical records dated 
in April 2002 wherein the examiners state that the veteran 
was being seen for his service-connected tinea pedis and for 
psychological problems, including depression which was 
exacerbated by the veteran's service-connected skin disorder.  
The records also provide that the veteran's psychological 
problems have been manifested by depression, chronic 
insomnia, memory problems, and anxiety.  The doctors assert 
that the disorders have interfered with the veteran's ability 
to work.   

At a VA examination dated in December 2002, the veteran 
reported increased feelings of depression and sadness.  The 
veteran stated that he felt depressed when he thought about 
his skin.  He indicated that his appetite was excessive and 
that he has gained some weight within the past few months.  
Additional complaints included difficulty sleeping and 
anhedonia.  The veteran stated that he often dwelt on things.  
He reported increased libido.  He stated that he had suicidal 
ideation, but denied any intent and denied having any 
homicidal ideations.  The veteran stated that he has remained 
married to his wife of 43 years and that they get along 
"fine".  The veteran reported that he did not have the 
energy to work.  It was noted that he spent the majority of 
his time walking through the house and rubbing his hands 
together.  He would go to church with his wife and son who is 
a minister.  He watches very little television.  The veteran 
denied alcohol or drug use.  

On mental status examination, the veteran was casually 
groomed and fully cooperative.  He was dysphoric.  The 
examiner observed considerable somatic preoccupation.  His 
speech was within normal limits as to rhythm and rate.  He 
was depressed, but his affect was appropriate to content.  
His thought processes and associations were logical and 
tight.  There was no loosening of associations and no 
confusion.  There was no gross impairment in memory, and he 
was oriented in all three spheres.  He did not report any 
hallucinations, and no delusional material was noted.  His 
insight and judgment were adequate.  The veteran denied 
having any suicidal intent or homicidal ideation.  The 
veteran was competent for VA purposes and did not require 
psychiatric hospitalization.   The diagnosis was Axis 1- 
adjustment disorder with depressed mood.  A GAF of 50 was 
assigned. 

When examined in April 2003, the veteran indicated that he 
felt a little worse off than when last seen.  He reported 
crying spells and feeling badly about himself, a fluctuating 
appetite (where sometimes he does not eat at all), sleep 
impairment, considerable anhedonia, and daily depression due 
to his skin disease.  He stated that he constantly thinks 
about his skin disease.  There was no change in the veteran's 
libido.  He reported a history suicidal ideation, but denied 
having any homicidal thoughts.  He stated his blood pressure 
fluctuates, and he cannot relax.  His marital status had not 
changed, and he and his spouse get along better.  As to daily 
activities, when he is not at home walking the floors, he 
goes to Texas with his son. The veteran also visits his 
children.  

The mental status examination showed findings consistent with 
the December 2002 examination.  However, the diagnoses were 
Axis 1-adjustment disorder with depressed mood and adjustment 
disorder with anxious mood.  A GAF score of 47 was assigned.  
The examiner commented that the adjustment disorder with 
depressed mood represented the same disorder otherwise 
diagnosed as time disorder and that the veteran's anxiety was 
sufficient to warrant a separate diagnosis.  

When examined in August 2003, the veteran reported that he 
was not doing well and explained that he continued to think 
about his skin disease.  He stated that he developed 
headaches and that his heart pounded, and that he developed 
shortness of breath when he thinks about his skin disease.  
The veteran reported that he and his wife of 43 years get 
along fairly well.  The veteran reported that his days 
consist of pacing the floor and attempts at reading the 
paper.  He occasionally visits his son.  

On the mental status examination, the veteran was casually 
groomed and appeared to be dysphoric.  He was fully 
cooperative and gave the examiner no reason to doubt the 
information relayed.  Rhythm and rate of speech was normal.  
Eye contact was limited.  His affect was appropriate to 
content.  His thought processes and associations were logical 
and tight.  There was no loosening of association or 
confusion.  His memory was intact, and he was oriented in all 
spheres.  He reported no hallucinations, and no delusional 
material was found.  The veteran's insight and judgment were 
adequate.  There were no suicidal or homicidal ideations.  
The veteran was competent for VA purposes and did not require 
psychiatric hospitalization.  The diagnoses were Axis 1-
adjustment disorder with depressed mood.  A GAF of 54 was 
assigned.  The examiner commented that the veteran continued 
to have a dysthymic disorder or an adjustment disorder with 
depressed mood.  The examiner noted that the veteran also had 
anxiety which was secondary to the tinea pedis, but noted 
that the depression was the more serious disorder.  

In a rating action dated in August 2003, the RO increased the 
disability evaluation for the service-connected psychiatric 
disability to 50 percent.  That evaluation became effective 
in April 2002.  

In an action dated in January 2001, the RO granted service 
connection for anxiety secondary to tinea pedis and 
recharacterized the service-connected psychiatric disability 
as dysthymic disorder with somatization and anxiety disorder.  
The 50 percent disability evaluation was continued.  

Law and Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined 
to compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected anxiety reaction and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's dysthymic disorder with somatization and 
anxiety disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2003).  Under that code:

[O]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships will be rated 
as 50 percent disabling.  



Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  



Having reviewed the record, the Board finds that the 
objective evidence does not support the assignment of a 
higher disability evaluation for the veteran's service-
connected dysthymic disorder with somatization and anxiety 
disorder.  A longitudinal review of the record shows that 
subjective symptoms associated with the veteran's dysthymic 
disorder with somatization and anxiety disorder have included 
anxiety, depression, trouble sleeping, and a preoccupation 
and excessive concern about the veteran's service-connected 
tinea pedis.  However, clinical findings have consistently 
shown that the veteran has been neat in appearance, that he 
has been oriented in all three spheres, that his speech has 
been normal, that his thought process has been linear, 
organized, and goal directed, and that his insight judgment 
have been intact. His affect has been appropriate.   There 
has been no evidence of psychotic behavior, or visual or 
tactile hallucinations and no apparent delusions.  

The veteran's social life shows is impairment; however, the 
impairment is adequately contemplated by the current assigned 
50 percent disability evaluation.  The Board notes that it 
does appear that the veteran's daily activities are limited 
in that he primarily stays home.  However, he does attend 
church and visits with his children, on occasion.  He has 
been married for more than 40 years, and it appears that he 
and his spouse have had an understanding relationship and his 
marriage appears stable.  

As to his occupational abilities, the veteran maintains that 
he does not have the energy to work and that he is receiving 
a total rating based on individual unemployability due in 
part to his service-connected psychiatric disorder.  However, 
the pathology associated with his service-connected 
psychological disorder does not warrant the assignment of a 
higher disability evaluation.  As noted above, the veteran is 
oriented in all three spheres; there is no impairment of 
speech; there is no impairment in his thought process, and 
his judgment is intact.  He is not delusional, psychotic, 
suicidal, or homicidal.  

The Board recognizes that veteran has been awarded a total 
rating due to individual unemployability due to his service-
connected tinea pedis in conjunction with his service-
connected psychiatric disability.  See August 2003 Rating 
Action.  However, the scheduler considerations for the 
assignment for a higher disability rating differs from 
criteria for the assignment of a total rating based on 
individual unemployability.  See Keller v. Brown, 6 Vet. App. 
156, 161 (1999).  

During the course of the appeal, the veteran's GAF has ranged 
from 47 to 55.  A GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51 to 60 indicates moderate 
symptoms (e.g., flat and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
(e.g., few friends, conflicts with peer or coworkers)).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  The Board finds that when the veteran's GAF scores are 
considered together with the other findings in the medical 
evidence, that the criteria for a higher rating have not been 
met.  As discussed above, the pathology associated with the 
veteran's service-connected psychiatric disability is 
adequately contemplated by the 50 percent disability 
evaluation; there is no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation.  In short, 
the veteran's symptoms do not meet nor approximate the 
criteria for the assignment of a 70 percent disability 
evaluation.  Diagnostic Code 9433.  

Conclusion

In conclusion, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 50 
percent for dysthymic disorder with somatization and anxiety 
disorder.  In reaching its decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In a letter dated in November 2003, VA 
informed the veteran of the requirements of the VCAA.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the appellant in obtaining evidence.  The November 
2003 letter stated that (1) the evidence needed to 
substantiate the appellant's claim for an increased rating 
for his service-connected dysthymic disorder with 
somatization and anxiety disorder must show an increase in 
the disability, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
appellant.  The letter informed the veteran that he was 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and was ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of November 2003 asked 
the veteran to provide any medical evidence substantiating 
his claims.  He was informed that VA wanted to give him a 
chance to tell VA about any additional evidence he knows 
about that may help his claim.  He was also asked to send VA 
the evidence it needed and that was not in its possession.  
In addition, a supplemental statement of the case dated in 
January 2004 reiterated the requirements of the VCAA and 
provided the implementing regulations.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  


Consequently, the Board finds that not only is the notice 
given to the appellant sufficient, but any decision rendered 
prior to the expiration of the one-year notice period is 
appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained VA medical records identified by 
the veteran.  In addition, the veteran was provided VA 
examinations in December 2002, and April 2003.  Those 
examinations include findings and an opinion that are 
adequate for rating purposes.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  




ORDER

An evaluation in excess of 50 percent for dysthymic disorder 
with somatization and anxiety disorder is denied.   


REMAND

As to the claim for an increased rating for tinea pedis, the 
Board notes that a VA examination is warranted.  During the 
pendancy of this appeal the rating criteria for skin 
disorders was revised.  The RO advised the veteran of the 
change and has considered the new criteria.  The veteran's 
service-connected tinea pedis is rated by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to 
dermatitis or eczema.  Under the new rating criteria, the 
scheduler rating is based on the percentage of the veteran's 
entire body of the exposed affected parts, or the percentage 
of the exposed affected parts, and evidence of systemic 
therapy over a period of time.  See Diagnostic Code 7806.  
The most recent VA examination dated in April 2003 shows that 
the veteran's service-connected tinea pedis covered 15 
percent of the veteran's entire body; however, the examiner 
did not provide any data of the percentage of the exposed 
affected parts.  The Board is of the view that this 
information is necessary for equitable disposition of the 
claim.  38 C.F.R. § 3.159(c)(4).  

According, the case is remanded to the RO via the AMC for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination to ascertain the severity of 
his service-connected tinea pedis.  Send 
the claims folder to the examiner for 
review.  All necessary tests should be 
accomplished.  The examiner should obtain 
from the veteran his detailed clinical 
history.  All pertinent dermatological 
pathology found on examination should be 
noted in the report of the evaluation.  

As to the veteran's service-connected 
tinea pedis, the examiner should comment 
on the presence (including extent and 
severity) or absence of ulceration, 
exfoliation, crusting, systemic or nervous 
manifestations, and exceptional 
repugnance.  The examiner should note the 
percentage of the entire portion of the 
veteran's body and the percentage of the 
exposed areas of his body which is 
affected by his tinea pedis.  Also, the 
examiner should note whether the service-
connected disability requires systemic 
therapy such as cortcosteroids or other 
immunosuppressive drugs, either for a 
total duration of the six weeks or more, 
but not constantly, or constant or near 
constant, during the past 12-month period.  

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken. If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate 
the claim of entitlement to an increased 
rating for tinea pedis.  If the claim 
remains denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



